Citation Nr: 1020528	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for bilateral L5 
spondylolysis, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 2007, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  
The transcript of that hearing is associated with the claims 
folder.

In April 2008, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC., for 
further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability has not been 
shown to result in ankylosis, incapacitating episodes of 
intervertebral disc syndrome (IVDS) having a total duration 
of at least 6 weeks during any 12 month period, or chronic 
neurologic manifestations of IVDS other than the service-
connected left lower extremity radiculopathy separately rated 
as 20 percent disabling.

2.  The Veteran's erectile dysfunction is not caused or 
aggravated by service-connected thoracolumbar spine 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent rating 
for bilateral L5 spondylolysis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Code (DC) 5243 (2009).

2.  The criteria for service connection for erectile 
dysfunction as secondary to service-connected thoracolumbar 
spine disability have not been met.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Lumbar spine

The Veteran claims entitlement to a rating greater than 40 
percent for service-connected bilateral L5 spondylolysis.  A 
December 2008 VA Compensation and Pension (C&P) examination 
with addendum in October 2009 provided clarifying medical 
opinion that the Veteran manifests IVDS of the thoracolumbar 
spine.  This examiner also diagnosed left lower extremity 
radiculopathy.  For ease of reference, the Board will refer 
to the Veteran as manifesting a service-connected 
"thoracolumbar" spine disability to be consistent with the 
terminology utilized in VA's Schedule for Ratings.

A September 2009 RO rating decision granted service 
connection for left lower extremity radiculopathy, and 
assigned an initial 20 percent rating effective August 31, 
2005.  The Veteran has not initiated an appeal with the 
initial rating assigned or effective date of award.  This 
issue, therefore, is not currently before the Board.

The Veteran filed his increased rating claim on appeal in 
August 2005.  Consequently, the Board may only consider the 
thoracolumbar spine disability claim in light of the criteria 
for evaluating diseases and injuries of the spine that were 
revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating 
the Veteran's thoracolumbar spine disability.  DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (IVDS) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

IVDS (preoperatively or postoperatively) will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  The maximum 60 percent 
rating contemplates incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating greater than 40 percent 
for the Veteran's thoracolumbar spine disability have not 
been met for any time during the appeal period.  The Board 
finds that the Veteran's thoracolumbar spine disability has 
not been shown to result in ankylosis, incapacitating 
episodes of IVDS having a total duration of at least 6 weeks 
during any 12 month period, or chronic neurologic 
manifestations of IVDS other than the service-connected left 
lower extremity radiculopathy separately rated as 20 percent 
disabling.

With respect to the chronic orthopedic manifestations of 
IVDS, the Veteran has been assigned the maximum schedular 
rating for limitation of lumbar spine motion.  As the RO has 
assigned the maximum schedular rating based upon motion loss, 
consideration of functional limitation on use under 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The next higher schedular rating requires a finding of 
ankylosis, which is defined as fixation of a spinal segment 
in either flexion or extension.  The March 2006 VA C&P 
examination report demonstrated active motion of the 
thoracolumbar spine in all planes of movement.  Similarly, 
the Veteran's VA clinical records clearly demonstrate active 
motion of the thoracolumbar spinal segment.  In short, there 
is no competent medical diagnosis of ankylosis, and the 
Veteran does not describe fixation of the thoracolumbar spine 
in any plane of movement.

Overall, the lay and medical evidence provides strong 
probative evidence against a rating greater than 40 percent 
for the orthopedic manifestations of IVDS.

With respect to potential chronic neurologic manifestations 
of the Veteran's service-connected thoracolumbar spine IVDS, 
the RO has granted service connection for left lower 
extremity radiculopathy, and assigned an initial 20 percent 
rating effective August 31, 2005.  The Veteran has not 
appealed the initial rating assigned for this disability and 
the Board has no jurisdiction to review this disability 
rating.

The Veteran has alleged radicular pain symptoms in the right 
lower extremity, and alleges an additional secondary 
complication of erectile dysfunction.  The Veteran has also 
voiced complaint of occasional bladder and/or bowel 
dysfunction.

Notably, the Veteran's VA clinical records do reflect the 
Veteran's report of right lower extremity pain.  Multiple 
neurologic consultations have not diagnosed any chronic 
neurologic disability of the right lower extremity except for 
possible peripheral neuropathy due to diabetes mellitus.  A 
March 2006 VA neurology consultation attributed the Veteran's 
right lower extremity pain and weakness to back pain, noting 
that a disc protrusion was "not neurologically 
significant."

With respect to the claimed genitourinary symptoms, the Board 
below finds that service connection for erectile dysfunction 
is not warranted.  A March 2006 VA C&P examiner noted that 
the etiology of the Veteran's complaints of urinary symptoms 
was unknown, but may be attributable to diabetes mellitus.  
An April 2006 VA C&P examiner found, upon review of magnetic 
resonance imaging (MRI) findings and review of medical 
literature, that the Veteran's erectile dysfunction is not 
caused or aggravated by service-connected thoracolumbar spine 
disability.  Additionally, the Veteran's clinical records do 
not demonstrate any diagnosed bowel or bladder incontinence.  
The Veteran denied such complaints during a July 2008 VA 
clinical consultation.

Overall, the Veteran has not been service-connected for any 
neurologic manifestation of IVDS other than left lower 
extremity radiculopathy.  As a result of RO rating decisions, 
the Veteran has been assigned a 40 percent rating for the 
chronic orthopedic manifestations of IVDS, and a 20 percent 
rating for the chronic neurologic manifestations left lower 
extremity radiculopathy due to IVDS.  This results in a 
combined 50 percent rating under the combined rating table.  
38 C.F.R. § 4.25. 

Therefore, the Veteran may be entitled to a higher rating 
under DC 5243 by alternate consideration of the frequency and 
duration of his incapacitating episodes of IVDS.  However, 
the record does not demonstrate periods of acute signs and 
symptoms of IVDS that required bed rest prescribed by a 
physician and treatment by a physician of a total duration of 
at least 6 weeks during any 12 month period, as required by 
regulation.  

Thus, a higher rating cannot be assigned under the formulary 
for evaluating incapacitating episodes of IVDS as the 
regulatory definition of what constitutes incapacitating IVDS 
episodes have not been met.

The Veteran clearly alleges exacerbations of low back pain 
with periods of incapacitation due to IVDS.  At his hearing 
in October 2007, the Veteran testified to episodes of back 
pain so severe that he was unable to get out of bed.  The 
testimony of his spouse corroborated this testimony.  The 
Veteran further described having approximately one week per 
month of backaches which rendered him bedridden.

However, the Veteran's report of exacerbations of back 
disability is not consistent.  In a December 2005 statement, 
the Veteran reported that "there are times" when he could 
not get out of bed due to back pain.  On VA C&P examination 
in March 2006, the Veteran denied incapacitating episodes of 
IVDS although he did report "daily" flares of pain which 
lasted 2 to 3 days in duration.  During a VA neurology 
consultation in October 2006, the Veteran reported a decrease 
in back pain following epidural blocks with "occasionally" 
taking medications for back pain.

In any event, VA regulations require that a finding of an 
incapacitating episode of IVDS be supported by bed rest 
prescribed by a physician and treatment by a physician which 
is not shown by the record.  As such, a higher rating is not 
warranted under alternative consideration of the frequency 
and duration of incapacitating IVDS episodes.

Accordingly, the Board finds by the preponderance of the 
evidence that the Veteran does not meet, or more nearly 
approximately, the criteria for a rating greater than 40 
percent for any time during the appeal period (other than 
consideration of the currently assigned 20 percent rating for 
left lower extremity radiculopathy).

In so deciding, the Board has considered the Veteran's report 
of having symptoms of low back pain and left lower extremity 
pain to be credible and consistent with the evidentiary 
record.  Clearly, the Veteran is competent to describe such 
symptomatology.  The Veteran's report of other chronic 
neurologic symptoms is not consistent or corroborated by 
competent medical diagnoses.  Regarding the overall severity 
of his disability, as manifested orthopedically and 
neurologically, the Board places greater probative value to 
the findings of the VA examiners who have greater expertise 
in evaluating such matters.  The preponderance of the 
persuasive lay and medical evidence is against this claim.  
38 U.S.C.A. § 5107(b).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected lumbar spine has on his ability to work and 
perform the daily activities of living.  The Veteran 
describes low back pain with radicular pain into the left 
lower extremity.  These findings are squarely addressed in 
the schedular criteria, and higher schedular ratings are 
available based upon either the level of symptomatology or 
the frequency and duration of incapacitating IVDS episodes.

The Veteran also describes missed days of work due to his low 
back disability, being precluded from performing many 
activities of daily living, and having changed to a sedentary 
occupation due to those symptoms.  The Veteran's combined 50 
percent rating for the orthopedic and neurologic 
manifestations of IVDS contemplate workplace inference with 
missed days from work due to exacerbations commensurate with 
the varying disability percentages schedularly available.  
See 38 C.F.R. § 4.2.

The Board further observes that, as explained in Thun, the 
actual wages earned by a particular veteran are not 
considered relevant in the calculation of the average 
impairment of earning capacity for a disability, and 
contemplate that veterans receiving benefits may experience a 
greater or lesser impairment of earning capacity than average 
for their disability. The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

Overall, the Board finds that the schedular ratings assigned 
adequately address the level of symptomatology displayed by 
the Veteran.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board further notes that the Veteran reports working in 
an office job, and there is no medical opinion that the 
Veteran is unemployable due to service-connected disability.  
On this record, the Board does not find that a claim of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) has been reasonably raised.  
See 38 C.F.R. § 4.16.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (2001) (once a claimant submits evidence of 
medical disability, makes a claim for highest possible 
rating, and submits evidence of unemployability, an informal 
claim of TDIU is raised under 38 CFR 3.155(a)).
Erectile dysfunction

The Veteran alleges that he manifests erectile dysfunction 
which is caused and/or aggravated by his service-connected 
lumbar spine disability.  Notably, the Veteran does not 
allege, and the evidence does not suggest, that erectile 
dysfunction first manifested during his period of active 
service from March 1982 to June 1995, or that such disability 
is related to any event during service.  The Board has no 
obligation to consider a theory of causation not raised, 
either explicitly or implicitly, in deciding this service 
connection claim.

In pertinent part, the Veteran's VA clinical records first 
reflect his report of back pain causing erectile dysfunction 
during a March 2001 VA C&P examination.  During a November 
2003 VA C&P examination, the Veteran described having no 
erections.  The Veteran's testimony before the Board 
indicates that erectile dysfunction first slowly manifested 
in approximately 2000 and progressively worsened.  However, 
the Veteran has also provided statements to VA examiners that 
his erectile dysfunction became prevalent in approximately 
2004.

The Veteran's VA clinical records do not reflect any 
competent opinion suggesting that his erectile dysfunction is 
caused and/or aggravated by service-connected thoracolumbar 
spine disability, providing some evidence against this claim.

Notably, the Veteran was first officially diagnosed with 
diabetes mellitus during an emergency room visitation in 
January 2005, wherein he presented with severe hyperglycemia 
and hyperosmolar syndrome with a blood glucose of 622.

The most probative evidence in this case consists of an April 
2006 VA C&P genitourinary examination report which determined 
that the Veteran's erectile dysfunction was not caused by, or 
the result of, back pain.  This opinion was based on the 
Veteran's then report of erectile dysfunction first beginning 
in 2004 with medical evidence then of record first 
demonstrating a diagnosis of uncontrolled diabetes mellitus 
in January 2005.  This opinion was also based upon review of 
a February 2006 MRI examination report and upon consultation 
of a medical treatise entitled HARRISON'S INTERNAL MEDICINE - 
PATHOPHYSIOLOGY OF ERECTILE DYSFUNCTION last updated in 2006.  
The examiner provided the following rationale for the 
opinion:

1.  THE LEVEL IN THE SPINAL CORD THAT AFFECTS 
ERECTION IS THE THORACOLUMBAR ERECTION CENTER 
T11-L2 AND THE SACRAL ERECTION CENTER S2-S4.  THE 
LEVEL OF THIS PATIENT'S LUMBAR DISC PROTRUSION IS 
AT L4-5 AND IS VERY SMALL.  A HERNIATED LUMBAR 
DISC DOES NOT USUALLY CAUSE ERECTILE DYSFUNCTION.  
THIS PATIENT DOES NOT HAVE SPINAL CORD INJURY.
2.  PATIENT HAS A VERY POORLY CONTROLLED DIABETES 
AND PERIPHERAL NEUROPATHY.  THIS IS MORE LIKELY 
THE CAUSE OF THIS PT'S IMPOTENCE.

Additional evidence includes an October 2009 VA C&P 
examination report addendum, wherein the examiner noted the 
Veteran's current uncontrolled diabetes mellitus demonstrated 
a poorly controlled blood sugar over a long period of time 
which would affect his nerves, blood vessels and end organs.  
The examiner opined that the Veteran's elevated plasma 
glucose levels on a daily basis provided a much more 
reasonable causative link between his erectile dysfunction 
and diabetes mellitus.

In light of such findings, the Board finds that there is 
uncontroverted medical opinion of record finding that the 
Veteran's erectile dysfunction is not caused or aggravated by 
his service-connected thoracolumbar spine disability.  

The Veteran has offered his personal opinion that his 
erectile dysfunction is proximately due to service-connected 
thoracolumbar spine disability.  Notably, the Veteran has 
argued that his erectile dysfunction first manifested before 
he was officially diagnosed with diabetes mellitus, so that 
diabetes mellitus cannot be the cause of his erectile 
dysfunction.  As a lay person not shown to be trained in 
medicine, the Veteran is simply not competent to offer an 
opinion that excludes diabetes mellitus as a causative factor 
based merely upon when diabetes mellitus was first diagnosed.

Notably, the April 2006 VA C&P genitourinary examiner clearly 
has greater expertise than the Veteran in determining the 
potential etiologies of his erectile dysfunction.  This 
examiner provided a clear and extremely well-reasoned opinion 
based upon interview of the Veteran, examination of the 
Veteran, review of MRI findings, and review of medical 
literature.  This examiner identified specific areas of the 
thoracolumbar spine which are medically known to result in 
erectile dysfunction, and found that the Veteran's MRI 
findings did not support an association between erectile 
dysfunction and service-connected thoracolumbar spine 
disability.

The Board acknowledges the Veteran's argument that VA 
examiner conclusions that his erectile dysfunction is due to 
diabetes mellitus are not based on an accurate factual 
history.  In this respect, the Veteran reports the onset of 
erectile dysfunction in approximately 2000 and notes that he 
was not diagnosed with diabetes mellitus until January 2005.  
As reflected above, the Veteran did voice some erectile 
dysfunction complaints in 2001 and the record first reflects 
that diabetes mellitus was first diagnosed in January 2005.

However, the Veteran's own reports indicate that his erectile 
dysfunction became progressively worse describing to the VA 
examiners erectile dysfunction beginning in 2003 to 2004.  In 
a statement received in April 2006, the Veteran reported 
having no erection for the last 15 months.  Furthermore, the 
fact that diabetes was first diagnosed in January 2005 does 
not, in and of itself, establish that diabetes mellitus was 
not present before January 2005.

Overall, the competent medical examiners have considered the 
Veteran's descriptions and allegations in this matter and 
have concluded that his erectile dysfunction is not related 
to his thoracolumbar spine disability.  The issue of the 
exact etiology of his erectile dysfunction is not a matter 
which must be decided by the Board.  The Board places greater 
probative weight to the VA examiners, who have greater 
expertise and training in evaluating the etiology of erectile 
dysfunction, interpreting MRI findings and applying accepted 
medical principles, than the self-diagnosis of the lay 
Veteran.  

In summary, the Board must find that the persuasive evidence 
does not show that the Veteran manifests erectile dysfunction 
as an additional impairment caused by service-connected 
thoracolumbar spine disability.  As a whole, the medical 
opinions greatly outweigh the lay allegations in this case.  
As the preponderance of the evidence is against a finding of 
service connection erectile dysfunction, the claim is denied.  
38 U.S.C.A. § 5107(b).  The benefit of the doubt doctrine is 
not for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the increased rating claim, a pre-
adjudicatory RO letter dated November 2005 provided 
substantially compliant generic VCAA notice particular to the 
increased rating claim on appeal.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this respect, this letter advised the Veteran of the types 
of evidence deemed necessary to substantiate his claim as 
well as the relative duties on the part of himself and VA in 
developing his claim.  The Veteran was further advised to 
submit evidence showing that his disability had worsened, 
which could include statements from his doctor containing 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examination or tests.  He 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disabilities had worsened.  
Additionally, the Veteran could submit his own statement 
describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by his disabilities.

The Veteran was not provided pre-adjudicatory notice as to 
how VA determines disability ratings and effective dates of 
awards.  This notice deficiency was cured with a corrective 
notice sent to the Veteran in May 2008, as a result of a 
Board remand directive.  Notably, this notice contained 
greater content than required by law as it contained the 
actual diagnostic codes potentially applicable to his claim.  

Any prejudicial aspects of the VCAA notice deficiency was 
cured by the Veteran's June 2008 statement indicating that he 
had no additional information to submit in support of his 
claim, and the readjudication of the claim in the March 2010 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the erectile dysfunction claim, an April 2006 
pre-adjudicatory RO letter provided the Veteran with fully 
compliant content and timing VCAA notice on all aspects of 
the claim, including the downstream issues of how VA 
establishes disability ratings and effective dates of awards.

Accordingly, the Board finds that adjudication of both claims 
at this time would not be prejudicial to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his VA clinical records.  There are no outstanding 
requests to obtain any private medical records for which the 
Veteran has identified and authorized VA to obtain on his 
behalf.

The Veteran was afforded VA C&P examination for his lumbar 
spine disability in March 2006, and an additional VA C&P 
examination in December 2008 (with addendum in October 2009) 
to clarify the diagnosis of IVDS.  These examination reports 
contain all findings necessary to decide the claims.  
Notably, the October 2009 addendum opinion indicated that it 
would require speculation to identify the frequency and 
duration of the Veteran's IVDS episodes, given that the 
Veteran was not available for interview at the time of 
addendum.

The criteria for evaluating incapacitating IVDS are very 
specific requiring that such episodes be supported by bed 
rest prescribed by a physician and treatment by a physician.  
This is a finding of fact to be determined by the Board based 
upon review of the actual physician treatment records and 
prescriptions.  Neither the Veteran nor a VA examiner can 
provide the type of proof necessary to satisfy the regulatory 
definition of incapacitating IVDS episodes.  As such, the VA 
examiner's inability to speak to this issue results in no 
prejudice to the Veteran.  Quite simply, this is not a 
finding of fact within the province of a VA examiner.

Since the last VA examination performed in December 2008, 
there is no lay or medical evidence suggesting an increased 
severity of thoracolumbar symptoms to the extent that a 
higher rating may still be possible.  Thus, there is no duty 
to provide further medical examination on the increased 
rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the erectile dysfunction claim, the Veteran 
was afforded VA C&P genitourinary examination in April 2006.  
As discussed above, this examiner provided a clear and 
extremely well-reasoned opinion based upon interview of the 
Veteran, examination of the Veteran, review of MRI findings, 
and review of medical literature.  

The Veteran has argued that the VA examiner conclusions that 
his erectile dysfunction is due to diabetes mellitus are not 
based on an accurate factual history.  This factor has been 
discussed above. 

Importantly, the April 2006 VA C&P genitourinary examiner 
excluded the Veteran's thoracolumbar spine disability as 
having any causal relationship to erectile dysfunction based 
upon MRI results and application of accepted medical 
principles as discussed in up to date medical literature.  
Thus, the only issue requiring disposition in this case, 
whether the erectile dysfunction is caused or aggravated by 
service-connected thoracolumbar spine disability, has been 
fully discussed and evaluated.  The Board finds no factual 
inaccuracies which affect the overall validity of the April 
2006 VA C&P genitourinary examination report as the actual 
onset of erectile dysfunction is not a significant factor in 
the VA examiner's analysis.  This examination report is 
clearly adequate to adjudicate this case.

The Board further notes that the RO obtained additional VA 
C&P opinion in December 2008, with an addendum received in 
October 2009.  This opinion is clearly not as extensive or as 
well-reasoned as the March 2006 VA C&P examination report.  
The Board did not order such an opinion, and it is unclear 
why the RO sought additional supplementary opinion.

To the extent the RO determined that the April 2006 VA C&P 
examiner's opinion was inadequate, the Board disagrees for 
the reasons expressed above.  See McBurney v. Shinseki, 23 
Vet. App. 136, 139 (2009) (the Board, as a final trier of 
fact, is not constrained by RO findings).

The Board further finds that VA has no additional duty to 
obtain additional VA examination based upon potential 
inadequacy of the October 2009 addendum opinion.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
("[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.").  

The October 2009 VA addendum opinion is adequate for rating 
purposes, as it provides a supportable opinion that the 
Veteran's erectile dysfunction is likely due to diabetes 
mellitus, as it includes review of MRI findings and the 
current severity of diabetes mellitus which suggests a long 
period of uncontrolled blood sugar regardless of when 
diabetes mellitus was officially diagnosed.  

Nonetheless, the Board does find greater probative value in 
the March 2006 VA C&P examiner's opinion than the October 
2009 VA addendum opinion.  The statutory provisions of 
38 U.S.C.A. § 5103A(d)(1), (2) only require VA to obtain 
additional medical opinion when the record does not contain 
sufficient medical evidence to decide a claim.  On this 
record, the Board finds that there is fully sufficient 
medical evidence to decide the erectile dysfunction claim.  
As such, there is no further duty to obtain medical 
examination or opinion.

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim of entitlement to an increased rating for bilateral 
L5 spondylolysis, currently evaluated as 40 percent 
disabling, is denied.

The claim of entitlement to service connection for erectile 
dysfunction as secondary to service connected low back 
disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


